DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld (US 2010/0176375 A1) in view of Li (US 2008/0257409 A1).
	Regarding claims 1 and 6, Lochtefeld discloses a photoreceptor device (see Figs. 3, 25, 26 and 35):
	a first crystalline semiconducting material (155, crystalline silicon [0062][0124]) comprising a first lattice parameter, and
	a second crystalline semiconducting material (365 and/or 380 analogous to 170 and/or 185, made of same materials [0079][0080], deposited on the first material analogous to 170 shown in Fig. 3, can be any III-V material) comprising a second lattice parameter different from the first lattice parameter,
	the device contains an interface layer between the first and second materials (SiO2 is inherently amorphous dielectric material, [0099], 160 also analogous to 350 [0124]) wherein the interface layer has a thickness less than 20 nm,

	Lochtefeld discloses in other embodiments the interface layer can be formed so that it is thick enough to contain all of the dislocation defects so that the protuberance portion is defect free (see layer 175 [0092]).
In addition, Lochtefeld discloses that a silicon substrate can have a (111) crystal orientation ([0062]), and that the second semiconductor comprises III-V materials [0061] and that this includes GaAs.
	Li discloses that growing III-V materials on a Si(111) substrate allows for trapping of dislocations on vertical sidewalls of openings and the openings can have a ratio of height to width less than 1 ([0100]-[0102], see Fig. 14).
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges, including the insulating layer having a thickness less than 10 nm, has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have chosen the appropriate material for the first crystalline semiconducting material substrate and second crystalline semiconducting material of modified Lochtefeld to have been those as disclosed by Li which result in termination of 
In addition to a pillar structure Lochtefeld discloses that the bottom diode portion can have a pyramidal structure ([0223][0224]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pillar shape of modified Lochtefeld to include a pyramidal shape because Lochtefeld discloses that is possible to have alternative shapes for the bottom diode and discloses that a pyramidal shape is one of the known shapes. 
	With regards to the interface layer forming a tunnel junction, Examiner notes that modified Lochtefeld discloses the same material as instantly claimed for the interface layer and further discloses that the same thickness as instantly claimed, and discloses that the first semiconductor is doped and the second semiconductor forms an active region (will have charge carriers) which coats portions of the interface layer. Therefore, charge carriers are able to tunnel through the oxide layer between the first and second semiconductor regions.
Modified Lochtefeld discloses an interface layer of less than 10 nm wherein all dislocations terminate at the sidewalls of the interface layer and further using the semi-conductive materials of modified Lochtefeld allows for a height to width aspect ratio of less than 1.
	Note that the pillar of Lochtefeld has the same width as the opening in the interface layer.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the width of the openings emerging from the first material of modified Lochtefeld to have a height to width ratio be less than one because as disclosed by Li this is an appropriate dimension for forming semiconductor devices as done by Lochtefeld.
	In addition, Lochtefeld discloses that the fin has a width ranging to about 5 nm to 50 nm [0230]. This indicates that the opening is able to have width ranging from about 5nm to 50nm.
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges, including the interface layer having an opening width ranging from 10-50 nm, has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
	Regarding claim 3, modified Lochtefeld discloses all of the claim limitations as set forth above.
	In addition, Lochtefeld discloses that a silicon substrate can have a (111) crystal orientation ([0062]).
	Regarding claims 4 and 5, modified Lochtefeld discloses all of the claim limitations as set forth above.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second semiconductor material of modified Lochtefeld so that it was formed of GaAs because the reference teaches a limited listing of compounds and the one would have been to motivated to use any of the compounds listed as possibilities for the second semiconductor compound. 
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
	Modified Lochtefeld discloses GaAs as the second semiconductor material which is polar as evidenced by Applicant’s specification ([0023], US2019/0115488 A1).
	Regarding claim 7, modified Lochtefeld discloses all of the claim limitations as set forth above.
	In addition, Lochtefeld does disclose that the structures shown in Fig. 25 can be part of a multijunction solar cell and that the first material can be used as part of a first solar cell ([0124]) but does not disclose that the first material is part of a first solar cell and that the second material is part of a second solar cell.
	Li discloses a epitaxial lateral overgrowth method as disclosed by Lochtefeld including first and second semiconductor materials and discloses that the first material is part of a first solar cell and that the second material is part of a second solar cell (see Fig. 18, 1805 and 1810 [0115]-[0121] and [0134]).

	Regarding claims 8, 9, 15 and 16, modified Lochtefeld discloses all of the claim limitations as set forth above.
	In addition, Lochtefeld discloses that the structure shown in Fig. 24 can be used as a base for a solar cell, however, does not disclose that the spaces between seeds are filled with an insulating layer and that the seeds are encapsulated in a conductive layer.
	Li discloses in Figs. 11 and 12 a similar structure shown to Lochtefeld in Fig. 24 and Li discloses a epitaxial lateral overgrowth method similar to Lochtefeld to form a solar cell where the spaces between seeds (40) are filled with an insulating layer (see Fig. 12, mask can be made of two different materials, 1220 and 1230 [0092], 1230 can include SiO2) and encapsulated with a transparent conductive ITO layer (1110) ([0091] [0092]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mask and structure of the solar cell of modified Lochtefeld to include a second mask layer as disclosed by Li and further to include an a transparent contact over the top as disclosed by Li because it is a well-known structure for a mask and transparent conductive oxide one and of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
Regarding claims 17, modified Lochtefeld discloses all of the claim limitations as set forth above.
	In addition, Lochtefeld discloses that the structure shown in Fig. 24 can be used as a base for a solar cell, however, does not disclose that the spaces between seeds are filled with an insulating layer or that the width of the opening in the mask layer is 50 nm.
	Li discloses in Figs. 11 and 12 a similar structure shown to Lochtefeld in Fig. 24 and Li discloses a epitaxial lateral overgrowth method similar to Lochtefeld to form a solar cell where the spaces between seeds (40) are filled with an insulating layer (see Fig. 12, mask can be made of two different materials, 1220 and 1230 [0092], 1230 can include SiO2).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mask and structure of the solar cell of modified Lochtefeld to include a second mask layer as disclosed by Li because it is a well-known structure for a mask and transparent conductive oxide one and of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
	Furthermore, Li discloses that the range of widths appropriate for the opening in the mask to form the solar cell device is from 10 nm to 50 nm ([0052]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the width of the openings of modified Lochtefeld to have selected the overlapping portion of the ranges disclosed by the reference, Li, because selection In re Malagari, 182 USPQ 549.
Response to Arguments
	Applicant argues that the structure required for the interface layer between the first material and second material to function as a tunnel junction is not present in Lochtefeld because Lochtefeld discloses a pillar instead of a pyramidal structure.
	Examiner notes that the pillar of modified Lochtefeld was modified to have a pyramidal structure (see Fig. 35 [0223][0224]) and furthermore portions of the pillar can overlie the interface material (20, see Fig. 1). Therefore, the interface layer will have the required structure between the first and second material to perform as tunneling junction since the interface layer is between the first and second material.
Applicant argues that Lochtefeld does not disclose that SiO2 is amorphous. Examiner finds that the common form of SiO2 is amorphous as is evidenced by Inazu (US 2013/0328013 A1) ([0082]). Examiner further notes that Lochtefeld discloses depositing the SiO2 by CVD which is the same method as disclosed by Inazu and used for the same purpose, selective growth of a semiconductor.
Applicant argues that Lochtefeld discloses “The width of the trench 165 is preferably equal to or less than the thickness of the dielectric material” and therefore Lochtefeld teaches away from having ratio height to width inferior to 1.  
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, Li discloses that growing III-V materials on a Si(111) substrate allows for trapping of dislocations on vertical sidewalls of openings 
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726